Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 10 and 21, 23 through 26, 28, 29 and 30 (now renumbered Claims 1 - 18) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 21, and 26 are allowable because, 
	although Evreinov discloses a stylus (Figure 3A, #100) comprising: 
		a support member (Figure 3B #110);
		an elastic insert positioned about the support member (Figure 3B, inner portion of #136 and [0043] “The dielectric elastomer material 136 acts as both the sensor/detector and actuator (second actuator)” wherein, the office finds, even though not specifically labeled, Evreinov’s element #136 discloses an inner edge and a thickness close to the inner edge and an outer edge along with a thickness close to the outer edge, wherein the office finds Evreinov’s #136 close to the inner edge is about the support member #110 and since Evreinov’s #136 is comprised of both an elastomer material and a sensor, the office finds Evreinov’s inner portion of #136 corresponds with the claimed elastic insert); 

		a housing extending about the flexible touch sensor (Figure 6A, #130, [0062] “FIGS. 6A to 6F illustrates exemplary configuration variations of the stylus covering 130” and [0063] “… the stylus covering 130 has a pattern of engraved texture with a specific gradient of the textured elements. The texture gradient can be presented continuously …”);
		wherein the elastic insert is positioned, radially between the support member and the flexible touch, sensor and biases the flexible touch sensor radially outwardly against the housing ([0042] “As shown in FIG. 3B, in the preferred embodiment, the stylus covering 130 includes the tubular base 110, an external shell 130a provided around the base 110, and a dielectric elastomer material 136 filled within the space between the base 110 and the external shell 130a”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the stylus housing is a continuous housing.  

Claims 2 through 10, 23, 24, 25, 28, 29 and 30 are allowable for being dependent upon independent claims 1, 21 and 26.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622